Citation Nr: 1039790	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim 
for entitlement to service connection for a skin condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2007 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

A video conference hearing was held before the undersigned 
Veterans Law Judge in August 2010, and a transcript of this 
hearing is of record.  

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1992 RO decision denied entitlement to service 
connection for a skin condition; the Veteran did not appeal.  

2.  Evidence received since the December 1992 RO decision is new 
and material, and the Veteran's claim is reopened.  

3.  The Veteran's bilateral hearing loss disability is at least 
as likely as not caused or aggravated by his active military 
service.

4.  The Veteran's bilateral tinnitus is at least as likely as not 
caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision that denied entitlement to 
service connection for a skin condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
December 1992 RO decision, and the Veteran's claim for 
entitlement to service connection for a skin condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R.  
§ 3.156 (2009).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).  

4.  The criteria for entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran original claim for entitlement to service connection 
for a skin condition was denied in a December 1992 rating 
decision; the Veteran did not appeal.  In June 2007, the RO 
denied the Veteran's reopened claim.  The Veteran appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
insufficient evidence of record to grant the Veteran's claim and 
he failed to report to a scheduled VA examination.  Thus, for 
evidence in this case to be considered new and material, it must 
show that the Veteran had a skin condition in service or that he 
has a current skin condition that is related to service.

The Veteran has submitted a letter from his physician, Dr. J.T., 
in which Dr. J.T. opines that the Veteran has dermatitis which is 
most likely secondary to Agent Orange exposure in service.  As 
this evidence is both new and material, the Veteran's claim for 
entitlement to service connection for a skin condition is 
reopened and will be addressed in the REMAND portion of this 
opinion.

II.  Service Connection

The Veteran is seeking entitlement to service connection for 
bilateral tinnitus and bilateral hearing loss.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including hearing loss, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service treatment records are negative for 
complaints of or treatment for hearing loss or tinnitus.  On a 
Report of Medical History completed at separation from service, 
the Veteran denied hearing loss or ear, nose, or throat problems.

At the time of enlistment in November 1968, pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, and 4,000 Hertz 
were -10, -5, -5, and -5 decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1,000, 2,000, and 
4,000 Hertz were -5, -5, -5, and 5 decibels, respectively.  
Speech recognition test scores were not reported.  Thus, the 
Veteran did not meet the criteria for a hearing loss disability 
in the either ear as set forth at 38 C.F.R. § 3.385.  

The Veteran's hearing was tested again at separation from service 
in September 1970.  Pure tone thresholds measured in the right 
ear at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 10, 5, 5, 
5, and 5 decibels, respectively.  Pure tone thresholds measured 
in the left ear at 500, 1,000, 2,000, and 4,000 Hertz were 10, 5, 
5, 5, and 20 decibels, respectively.  Speech recognition test 
scores were not reported.  Thus, the Veteran did not meet the 
criteria for a hearing loss disability in the either ear as set 
forth at 38 C.F.R. § 3.385.  However, his hearing acuity had 
decreased slightly since his entrance into service.  

As part of his claim, the Veteran was afforded a VA examination 
in May 2007.  The Veteran complained of difficulty hearing 
conversations and difficulty hearing on the telephone.  He 
reported military noise exposure serving in the infantry, but 
denied post service noise exposure.  The Veteran also described 
constant bilateral tinnitus which he stated interfered with his 
ability to understand speech and "drives him crazy."  He 
reported that he first noticed tinnitus in 1974 after his 
discharge from service and that it has become progressively 
louder since.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 40, 30, 45, 50, and 55 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 60, 55, 
50, 65, and 80 decibels, respectively.  Speech recognition test 
scores showed right ear discrimination at 94 percent and left ear 
discrimination at 90 percent.  Thus, the Veteran meets the 
criteria for a hearing loss disability in both ears as set forth 
at 38 C.F.R. § 3.385.  

The examiner opined that because the Veteran's hearing was normal 
at separation from service, the Veteran's hearing loss and 
tinnitus were less likely than not related to the Veteran's 
military service.  

In September 2008, the Veteran submitted a letter from his 
physician, Dr. J.T.  Dr. J.T. noted that the Veteran had 
significant military noise exposure and was not provided any 
hearing protection.  He concluded based on the Veteran's history 
and a review of the Veteran's service treatment records that the 
Veteran's current bilateral hearing loss and tinnitus were caused 
by acoustic trauma in service.  He stated that the Veteran did 
not have any comparable noise exposure in the civilian workforce 
and that the Veteran had no other noise exposure in his history 
that could cause the profound hearing loss he currently 
experiences.  

At his August 2010 hearing, the Veteran testified that he 
experienced significant noise exposure in service secondary to 
his military duties and that around 1978, he first noticed the 
hearing loss and tinnitus and it became progressively worse over 
the years.  The Veteran denied any significant post service noise 
exposure, stating he worked in an office.  The Veteran's spouse 
also testified that she had been married to the Veteran for 
thirty years and that before he received hearing aides, the 
Veteran would not hear her when she spoke at a normal volume and 
had to turn the volume on the television up until it was very 
loud to hear it.

Here, there is medical opinion evidence both favorable and 
unfavorable to the Veteran's claim.  In such cases, it is within 
the Board's province to weigh the probative value of those 
opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or basis 
for doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Additionally, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, it appears that both the VA examiner and the Veteran's 
private physician have reviewed his service treatment records and 
considered the Veteran's medical history.  Both have offered a 
reasonable explanation for their opinions that the Veteran's 
hearing loss and tinnitus are or are not related to his military 
service.  

Aside from the conflicting medical opinions, there is evidence 
both for and against the Veteran's claim.  While the Veteran's 
service treatment records are negative for any complaints of or 
treatment for hearing loss or tinnitus and the Veteran's hearing 
was within normal limits at separation from service, it does 
appear that his hearing worsened slightly between enlistment and 
discharge.  Additionally, the Veteran has provided credible lay 
testimony that he was exposed to significant acoustic trauma, 
which would certainly be consistent with his military duties, and 
that he began to experience hearing problems and tinnitus soon 
after separation from service.  There is no evidence of 
significant post-service noise exposure.

The Board finds that the evidence of record is at least in 
equipoise regarding the etiology of the Veteran's current hearing 
loss and tinnitus disabilities.  Accordingly, the benefit of the 
doubt must be resolved in the Veteran's favor and entitlement to 
service connection for bilateral hearing loss and tinnitus 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, with respect to 
reopening the claim for a skin disorder and with respect to the 
hearing loss and tinnitus claims, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

The Veteran's claim for service connection for a skin disorder is 
reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss and 
tinnitus is granted.  




REMAND

The Veteran is also seeking entitlement to service connection for 
a skin condition.  The Veteran's private doctor has submitted a 
medical opinion stating that the Veteran's current dermatitis was 
caused by Agent Orange exposure.  Unfortunately, he offered no 
rationale for his conclusion.  This opinion is, however, enough 
to warrant referral for a VA medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the issue of entitlement to service connection for a 
skin condition, to include as secondary to herbicide exposure, is 
remanded to afford the Veteran a VA examination.  The examiner is 
asked to render an opinion as to whether it is at least as likely 
as not (fifty percent or greater) that the Veteran has a current 
skin disorder was caused or aggravated by the Veteran's active 
military service, including exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination.  The Veteran should be examined 
and the record reviewed, including the 
September 2008 opinion of Dr. Thomas.  The VA 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(fifty percent or greater) that any currently 
diagnosed skin disorder had onset in service 
or was caused or aggravated by the Veteran's 
active military service, including herbicide 
exposure.  Any opinion is to be accompanied 
by a clear explanation of rationale, with 
reference to supporting evidence in the 
record.  In particular, if the examiner finds 
that the requested medical opinion cannot be 
made without resort to speculation, the 
examiner must clearly explain the medical 
reasons for that conclusion.

2.  When the development requested has been 
completed, readjudicate the claim.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


